LAUGHLIN, J.
I fully concur in the views expressed by. Mr. Justice PATTERSON; but I think the time is opportune to draw attention to the rule of law that upon cross-walks, at least, the rights of pedestrians are equal to the rights of vehicles, and that neither has a right of way over the other. The drivers of vehicles have assumed the right of way over pedestrians so long that it is an uncommon thing to see the rights of the latter respected by the former. Except at crossings where, at great public expense, the municipal authorities have found it necessary to station patrolmen, vehicles are generally driven over cross-walks and intersecting streets and around corners at the same speed as in the middle of the block; and pedestrians, whether men, women, or children, are often obliged to wait a long time, or run by or dodge passing vehicles, in order to get across the street and proceed on their way. If the street railway company should block the way of pedestrians with one car after another in such close proximity that they could not get across, every one would agree that this was an infringement of the rights of pedestrians which should not be tolerated. Pedestrians wait at a corner for one vehicle which is approaching to pass, and another after another follows in close succession, in utter disregard of the desire and right of pedestrians to cross the street. Any pedestrian has a right to cross at will, exercising ordinary care for his own safety, and having due regard to the rights of those traveling by vehicles; but a pedestrian whose business is urgent cannot wait indefinitely, and has a right to cross as best he can; and if, in asserting that right, he is run down by a vehicle proceeding in disregard of his rights, he should not be held guilty of contributory negligence, and the driver or owner of the vehicle should be held responsible for the damages. Even at the hours when traffic is greatest, and on lower Fifth avenue, where policemen are stationed at crossings, there seems to be *70no difficulty in vehicles which are' going up and down the avenue, several abreast, slowing up periodically and allowing pedestrians to cross. There is no good reason why drivers should not do this voluntarily, as far as practicable, at other crossings where policemen are not stationed. If they did, there would be fewer accidents, and the rights of those who are unable to travel in carriages, and obliged to travel on foot, would be at least somewhat respected.
MCLAUGHLIN, J., concurs. VAN BRUNT, P. J., dissents.